              Case 2:20-cr-00215-RSM Document 56 Filed 08/26/21 Page 1 of 2




 1                                                CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6
     UNITED STATES OF AMERICA,                    ) No. CR20-215-RSM
 7                                                )
                     Plaintiff,                   )
 8                                                )
                v.                                )
 9                                                ) DEFENDANT’S EXHIBIT LIST
     ELLEN BRENNAN REICHE,                        )
10                                                )
                     Defendant.                   )
11                                                )

12          The defendant, Ellen Reiche, through his attorneys, Assistant Federal Public

13   Defender Jesse Cantor and Assistant Federal Public Defender Christopher Sanders,

14   respectfully submits the following exhibit list in advance of trial scheduled for

15   September 7, 2021.

16
17        No.        Description                     Date Admitted            Comments

18        A-1        Scene photo

19        A-2        Scene photo

20        A-3        Scene photo
21        A-4        Scene photo
22        A-5        Scene photo
23        A-6        Scene photo
24        A-7        Scene photo
25        A-8        Scene photo
26        A-9        Scene video

                                                                 FEDERAL PUBLIC DEFENDER
       DEFENDANT’S EXHIBIT LIST                                     1601 Fifth Avenue, Suite 700
       (USA v. Reiche / CR21-215-RSM) - 1                             Seattle, Washington 98101
                                                                                 (206) 553-1100
            Case 2:20-cr-00215-RSM Document 56 Filed 08/26/21 Page 2 of 2




 1      A-10      Google map of Marine &
 2                Cliffside Dr.
 3      A-11      Google map of Marine &
 4                Cliffside Dr.
 5      A-12      Google map of Marine &
 6                Cliffside Dr.
 7      A-13      Game camera photo
 8      A-14      Game camera photo
 9      A-15      Game camera photo
10
11
12        DATED this 26th day of August, 2021.
13                                         Respectfully submitted,
14                                         s/ Jesse Cantor
15                                         Assistant Federal Public Defender

16                                         s/ Christopher Sanders
                                           Assistant Federal Public Defender
17
                                           Attorneys for Ellen Brennan Reiche
18
19
20
21
22
23
24
25
26

                                                           FEDERAL PUBLIC DEFENDER
     DEFENDANT’S EXHIBIT LIST                                 1601 Fifth Avenue, Suite 700
     (USA v. Reiche / CR21-215-RSM) - 2                         Seattle, Washington 98101
                                                                           (206) 553-1100
